DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 11/11/22 are entered.
Claims 1, 3, 5, 7, and 41, are amended.
Claims 2, 11, 12, 38, and 39, are canceled.
	Claims 1, 3-10, 15, 16, and 40-43 are pending, and are considered herein.

Claim Status, Canceled Claims 
	In light of the cancelation of Claims 2, 11, 12, 38, and 39, all rejections/objections thereto, are withdrawn.
	
Drawings
In light of the replacement drawings filed, the objection to the same, is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In light of the acceptance of the TD to US Pat No 10,548,922, the rejections based on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,922, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claim 2, the rejections of Claims 1, 3-12, 15, 16, and 38-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.
To wit, by removing Claim 2, the rejection drops.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-10, 15, 16, and 40-43 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, due to the amendment. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As seen by non-rejected Claim 7, the claims rejected claims are generic for the providing of a CRISPR system to cause non-expression of the antigen recognized by the T cell therapy, but, being driven by an inducible promoter, which is not induced.
The whole purpose of the inducible promoter in the specification is to turn on the CRISPR system to allow for destruction of the antigen in the cells, thereby allowing the HSPCs to replace cells lost because they express the same antigen.  
If the antigen is expressed, these cells, either the HSPCs themselves, if they express the antigen, or the progeny thereof, in replacing the lost cells, would express the same antigen, and be lost.  The Art fails to contradict this logic.  Applicant’s specification also fails to provide a patentable purpose for such non-activation of the CRISPR system.
Thus, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.
Response to Argument – Description, non-activation of CRISPR
Applicant’s argument of 11/11/22 has been considered but is not found persuasive.
Applicant argues that they have amended Claim 1 to recite “capable of decreasing” to “that downregulates, Claim 3 is amended to delete “capable of decreasing the endogenous gene expression” and Claim 7 is amended to recite that the cell “is exposed” to an activator of the promoter, thus overcoming the rejection (p. 8, paragraph 2).
Such is not persuasive.  As amended, it still indicates from Claim 7, that the broad claims do not require expression of the CRISPR system, to thereby have an effect.  If its not exposed however, the endogenous gene is still expressed and the antigen is targeted.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claims 11-12, the rejections of Claims 1, 3-10, 15, 16, and 40-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the cancelation of Claims 38-39, the rejections of Claims 1, 3-10, 15, 16, and 40-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, 16, and 38-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for AML, with allogeneic or autologous CAR-T and HSPCs, wherein CD33 gene is non functional in the HSPCs, does not reasonably provide enablement for any other form of therapy, xenogenic cells, or any modified gene which is expressed without the CAR-T recognizing antigen in it.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the scope of diseases, the xenogenic cells, the antigen-providing genes, and modified forms of the gene that do not express the antigenic region but express the gene.
The specification describes AML as cancers that do not have markers specific to them, i.e., all markers are commonly found, and thus, are also present in the normal cells.  And, therefore, the use of CAR-T cell therapy to treat these cancers is difficult, because there is no specific target.  Thus, targeting these tissues with CAR-T cell therapy, necessarily would also destroy normal cells of the body.  However, Applicant shows that CD33 can be targeted by the CAR-T cell therapy, along with administration of HSPCs that make up the hematopoietic lineages lost (i.e., the use of HSPCs modified to NOT express CD33).  In the examples, human HSPCs modified by CRISPR to not express CD33 are administered to NSG (i.e., severely immunocompromised) mice, along with the CAR-T cells targeting CD33.  The Examples demonstrate that the knockout of the CD33 in the HSPCs did not lead to severely altered cell type differentiation, or inadequate cells once made.  Thus, it is shown in the mouse model, the CAR-T cells could treat the AML, and replace the normal tissues lost from off-target (cancer) cell destruction.  In addition, a prophetic showing of total body irradiation, and CD33-/- macaque HSPCs administered, to prophetically find an analysis of CD33 expression on the macaque cell populations.  However, this contributes little to show therapy in macaques.
However, with regard to the diseases, the specification teaches a wide range of cancers and a wide range of autoimmune diseases.  There is no discussion as to which markers may be targeted and provided as antigen-absent HSPCs to also develop into the cells lines required in the proper amounts to replace lost tissue to each of the diseases being attacked.  With even the scope of cancers, no other cancers are taught as being CD33+, and thus, a marker must be determined in each case to target.  That same target needs to be determined as to which ones may be deleted, and/or which antigens within the target may be removed, and yet still replace cells lost.  Further, the art recognized that immune suppressor cells are often present in the milieu of cancers (e.g., Albeituni, et al (2013) “Hampering the immune Suppressors: Therapeutic Targeting of Myeloid-Derived Suppressor Cells (MDSC) in Cancer”, Cancer Journal, 19(6): 490-501).  Albeituni explores the art, and finds that MDSCs have no universal marker for immunosuppression (Conclusion) and that even those in cells with CD33+ markers, those cells are only a subset of the immunosuppressor cells present (e.g., INTRODUCTION).  The Artisan would wonder if removing only a subset of immunosuppressor cells present would even have a measurable effect on the cancer, particularly given that the cancer itself may not have cd33+ cells. Thus, the artisan would have to experiment to determine, for each cancer, which markers may be targeted, or portion within that marker, may be targeted, and yield useful replacement of tissues lost, and whether the HSPCs would properly replace those cells lost, to provide benefit.  The experimentation would be required for all of the autoimmune disorders, to determine which ones could be treated with particular markers, or anitigenic regions of the marker, to replace the beneficial tissues lost.
Thus, given the large amount of experimentation to provide reasonably predictability to the scope of disorders, the markers and antigenic regions which may be lost, and the functional replacement of lost tissues by the modified HSPCs, the Artisan would have only found the claims enabled for the scope above.
Response to Argument – Enablement
Applicant’s argument of 11/11/22 has been considered but is not found persuasive.
Applicant argues the claims are to a method of protecting hematopoietic stem or progenitor cells from a chimeric antigen receptor T cell therapy, and thus, the wide range of Cancers and autoimmune diseases is not pertinent to the claim (p. 10, second paragraph).
Such is not persuasive.  The purpose of this method is within the context of T cell therapy.  T cell therapy is a therapy.  Thus, it must be enabled for the claimed T cell therapy and the benefit proposed in the specification.
Applicant points to pp. 25-26 for the laundry list of endogenous genes which may be removed or modified not to express the endogenous antigenic region that participates in the autoimmune disease, and argues that the skilled person may readily design a system suitable (p. 10, third paragraph).
Such is not persuasive.  Applicant has certainly described a list of genes, but from this list and the art, the Artisan could not identify which ones may be deleted altogether, and still allow for functional replacement of the body’s cells lost.  Applicant has similarly failed to describe, and the art fails to provide, whether any particular antigenic region may be deleted, and the cells still grow and replace functional cells of the body lost.  The Artisan would still have to experiment to determine if the gene may be deleted, or mutated to lose an antigenic region and remain functional, and have the HSPCs recapitulate the lost cells and their function, due to the CAR-T cell therapy.
Applicant argues that not everything must be described, and much may be experimented upon, to find the working embodiments, and the claims are still enabled (pp. 10-11, paragraph bridging).
Such is not persuasive.  The case has been made that the vast majority of embodiments encompassed by the claims have to be experimented with, and not only for determining proteins and/or their antigenic regions that may be deleted, but to determine if it would work in each case.  Just listing the number of genes listed on pages 25-26 of the specification, there is a list of at least 142 genes which may be experimented upon, reflecting at least 142 distinct autoimmune disorders.   Still further, the claims are not limited to these autoimmune disorder related genes.  Each one must be experimented upon to determine the tissues that are destroyed, whether the gene can be deleted and replace those tissues in functional matter, find the specific antigenic region in each case, and determining if that region can be removed to produce functional protein, and determine if the HSPCs could replace the same lost tissues, and which tissues to expect to be lost in each case.  Applicant’s guidance does not even describe the characteristics for each region to be deleted, or make predictable that these genes can all be deleted, and the HSPC will grow to recapitulate and gain the function of the lost tissues in each case.  Clearly, this testing is extensive, for over 142 disorders, and genes, and gene regions, to see which of them work, if any.  Such is undue experimentation.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633